Prentiss, J.
The removal of the cause to this court, and the jurisdiction of this court over it, are regulated by, and dependent entirely upon, the provisions of the act of Congress of March 2, 1833, passed in pursuance of the clause of the constitution, which declares, that the judicial power of the United States shall extend to all cases, in law and equity, arising under the constitution, laws, or treaties of the United States. After giving, in general terms, jurisdiction to the circuit courts in all cases arising under the revenue laws, the act provides, that “ in any case, where suit or prosecution shall be commenced in a court of any state, against any officer of the United States, or other person, for or on account of any act done under the revenue laws of the United States, or under color thereof, &c., such officer, or other person, may, at any time before trial, remove the cause into the circuit court for trial.”
The act prescribes the mode of removal, and what shall be necessary to effect the removal. There must be a petition to the circuit court, setting forth the nature of the suit; an affidavit verifying the petition; and a certificate signed by an attorney or counsellor at law, stating that, as counsellor for the petitioner, he has examined the proceedings against him, and has carefully inquired into all the matters set forth in the petition, and that he believes the same to be true. The petition, affidavit, and certificate being presented and filed, “ the cause,” as the act declares, “ shall thereupon be entered on the docket of the circuit court, and shall be thereafter proceeded in as a cause originally commenced in that court.”
The clerk of the circuit court is thereupon to issue a writ of certiorari, or a writ of habeas corpus cum causa, as the case may require, which shall be served in the manner prescribed by the act. And the act then proceeds to say, that “ thereupon it shall be the duty of the state court to stay all farther proceedings in the cause; *737and the suit, upon the service of such writ of certiorari, or habeas corpus, shall be deemed and taken to be removed to the circuit court, and any farther proceedings, trial, or judgment therein, in the state court, shall be wholly null and void.”
The action, when thus removed here, is to be “ proceeded in as a cause originally commenced in the circuit court.” But any action in this court, either original or removed, may be dismissed upon motion, founded upon proper matter, and showing that the court has not jurisdiction of the case, or that it was irregularly brought here. If the property sued for in the present action was of such a nature as not to be liable to seizure under the revenue laws of the United States, under any circumstances, it might perhaps be said, to be apparent, that the case does not come within the act of Congress, and on that assumption, supposing it to be well founded, the cause might properly be dismissed on motion, and remanded to the state court. But horses are not only property subject to duty, and liable to seizure on being imported contrary to the provisions of law; but become forfeited whenever employed as the means of transporting or bringing into the country any goods illegally imported; and whether the horse in question was in truth seized and taken by the defendant in the exercise of his functions and performance of his duty as an officer of the customs under the revenue laws, as set forth in his petition for the removal of the cause, is a matter of fact belonging to and forming a part, of the merits of the case. It is involved in the inquiry whether the taking and detention were lawful and justifiable, and must be determined, not in a summary wray on motion and affidavits contradicting and denying the fact so stated and verified in the requisite form, but on trial of the merits in the usual course of proceeding.
As to the inconsiderable value of the property sued for, or the small amount of damages demanded in the action, it is sufficient to say, that jurisdiction and the right of removal are given, “ in any case ” falling within the particular class of cases provided for, without any regard to the . amount in controversy in the suit. We can therefore make no distinction between a suit involving much, and a suit involving little, because the act makes none. Nor can we, for the same reason, go into any considerations of expense or inconvenience to the parties, as compared with the amount in controversy, *738These are all matters of legislative rather than of judicial cognizance. It may be observed, however, that though the property be of small value, the principle or question of authority involved in the case may be important, and such as ought to be decided by the national rather than the state judiciary. It may also be added, that the jurisdiction of justices of the peace being by the state law final where the sum demanded in damages does not exceed ten dollars, officers of the customs, unless cases so brought against them before these inferior local tribunals are liable to be removed into this court for trial, might, if not deterred from the performance of their duties, be made the victims of vexatious suits and unjust judgments.
The proceedings in removing the cause appearing to be in all respects in conformity with the act of Congress, and the case consequently being regularly and rightly in court, the motion to dismiss must be overruled, leaving the plaintiff of course no alternative but that of prosecuting the action here or becoming nonsuit.